Citation Nr: 0925293	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-02 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a generalized 
anxiety disorder.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Pittsburgh, Pennsylvania (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for an anxiety 
disorder, and a June 2008 rating decision by the Cleveland, 
Ohio RO for the Pittsburgh RO which denied service connection 
for PTSD.

The issue of entitlement to service connection for an anxiety 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  No stressor capable of verification is demonstrated, and 
there is no diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active service.  
See 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
an anxiety disorder was received in August 2005 and his claim 
for PTSD was received in a January 2007 VA Form 9.  
Thereafter, he was notified of the general provisions of the 
VCAA by the Pittsburgh RO in correspondence dated in 
September 2005 and January 2008.  The letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claims were 
reviewed and separate statements of the case were issued in 
December 2006 and February 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006) found 
that the VCAA notice requirements applied to all elements of 
a claim.  This information was provided to the Veteran by 
correspondence in January 2008.

A review of the claims file shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  The Veteran's service treatment 
records and all relevant private treatment records showing 
the state of his mental health have been obtained and 
associated with the claims file.  

The Veteran was not provided with a VA examination and 
opinion to assess the current nature and etiology of PTSD.  
However, VA need not conduct an examination with respect to 
the claim on appeal, as information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no evidence 
that the Veteran has PTSD as the result of a verifiable 
event, injury, or disease occurring in service.  Thus remand 
for a VA examination is not necessary.  

Therefore, the Board finds that any failure on the part of 
the VA to further notify the Veteran regarding evidence to be 
secured by the VA, and evidence to be secured by the Veteran, 
is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds the available medical 
evidence is sufficient for an adequate determination, and 
duty to assist and notification provisions of the VCAA have 
been fulfilled.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.



Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  For the showing of a 
chronic disease in service, there are required a combination 
of manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronocity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV) as the governing criteria for diagnosing 
PTSD.
 
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  
 
If, however, as in the veteran's case, the claimant did not 
serve in combat, or if the claimed stressor is not related to 
combat, there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed 
stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The veteran's testimony alone cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, 
an opinion by a medical health professional based on post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996).

It is the policy of the VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
and with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or contradiction in the 
evidence.  See 38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

The Veteran contends that he developed an anxiety disorder 
and PTSD as a result of his active service in Vietnam.  The 
Veteran's DD Form 214 (Report of Discharge) noted that his 
military occupation specialty was Army radioman.  In a 
statement dated April 2008, the Veteran reports that during 
his entire tour in Vietnam he was stationed at Cu Chi, the 
25th Infantry Division headquarters where he worked in the 
dial telephone exchange as a clerk-typist.  

In his original claim dated August 2005, the Veteran stated 
that he stood perimeter guard once a week.  The Veteran 
attributes his anxiety to the death of another perimeter 
guard by sniper fire; the close proximity of his post to 
Graves Registration, where helicopters carrying dead people 
landed; the assault of a soldier by a fellow soldier; and the 
United States' "negative attitude" towards the Vietnam War 
and Vietnam Veterans.  In a later claim, dated March 2006, 
the Veteran elaborated on his unit's neighboring Graves 
Registration.  He described the "constant landing of 
helicopters delivering dead bodies" and that "sometimes 
arms or legs would be hanging from the stretchers mounted 
along the sides of the helicopter."  The Veteran stated that 
every time the helicopters landed at Graves Registration, he 
thought of death.  Additionally, the Veteran described living 
on a farm near Travis Air Force Base upon returning from 
Vietnam.  The Veteran stated that the farm was under the 
landing pattern of transport planes returning from Vietnam.  
He reported, "Any dead bodies from Vietnam were carried on 
these planes...  The live ones returned in 707's."  In a 
stressor statement submitted by the Veteran in April 2008, 
the Veteran reported another stressor contributing to his 
psychological state.  He stated that he saw a decapitated 
Vietnamese corpse in or around September 1969 while driving 
through a local village.

In June 2008, the U.S. Army and Joint Services Records 
Research Center (JSSRC) reported that it could not verify the 
Veteran's claimed in-service stressors from his PTSD 
Questionnaire submitted in April 2008.  

In a statement dated March 2006, the Veteran reported 
migrating to Australia because the country promoted a healthy 
social structure and easy employment.  

Service treatment records are silent as to any complaints, 
diagnoses, or treatment of any psychiatric disorders.  In 
pre-indoctrination and indoctrination medical history reports 
dated in January 1967 and July 1968, the Veteran reported no 
nervous trouble of any sort.  The Veteran's pre-
indoctrination examination dated January 1967, indoctrination 
examination dated July 1968, and separation examination dated 
July 1970 all reported normal psychiatric health. 

In a private psychological assessment from J. F., Ph.D., 
dated in July 2005, the Veteran was diagnosed with a 
generalized anxiety disorder and associated depressed mood.  
The psychologist described the symptoms of generalized 
anxiety disorder as persistent, generalized feelings of 
anxiety which are not associated with any particular 
environmental circumstance and are caused by a tendency to 
worry excessively.  The Veteran's worry domains were 
financial, work incompetence, lack of confidence, and an 
aimless future.  The psychologist felt that the Veteran's 
Vietnam experiences and his previous excessive drinking and 
other drug use had taken their toll on his emotional 
functioning and that his anxiety began after he returned from 
Vietnam.

In a private practice correspondence dated August 2005, C. 
L., M.D., stated that the Veteran had been under the 
physician's medical care since 2004 and affirmed that the 
Veteran was diagnosed with generalized anxiety disorder in 
December 2004 and started treatment thereafter. 

In an Australian Government psychological evaluation report 
by G. L., B.A., it was recommended that the Veteran be 
referred to a clinical psychologist to assess and make 
recommendations for coping with anxiety symptoms and he 
should avoid highly stressful and fast paced work 
environments. 

In a private practice correspondence dated June 2007, R. S., 
M.D., confirmed the Veteran has repeated panic attacks and 
generalized anxiety disorder.  The Veteran consulted with the 
physician to better control his condition with neuroleptic 
drugs.  The doctor prescribed him hormones and dietary 
supplements to assist in neurological function.

In a private treatment report dated August 2007, Y. F. L. 
reported he has treated the Veteran since May 2006 with 
acupuncture and herbal medicine from once a week to once 
every month.  The doctor stated that the Veteran said his 
major complaints were anxiety and PTSD and that the Veteran 
had experienced a lot of stress in the work environment since 
1990.

In addition to private treatment notes, the Veteran submitted 
lay testimony from friends and family.  In a letter dated 
March 2008, M. B., a family friend, wrote that the Veteran 
was a focused student, somewhat shy, but fully functional, 
confident, conversational, and "seemed to know where he was 
going" before leaving for Vietnam.  She wrote that the 
Veteran was not the same settled and focused person when he 
returned from Vietnam and that he seemed "deeply and 
negatively affected by his war experiences."  She also wrote 
that the Veteran's mood varies-sometimes he was conversant 
and other times he would be anxious, distant, and rattled.  
She wrote that he often described debilitating anxiety 
attacks and felt that the Veteran has never recovered from 
the war.

In correspondence dated March 2008, S. B., the Veteran's 
cousin, reported that the Veteran's behavior changed 
"markedly" after returning from Vietnam.  He described a 
change in the Veteran's personality from reserved with a 
jovial side to cynical and pessimistic.  He stated the 
Veteran was quick to anger and had a temper that was not 
present previous to his time in Vietnam.

In another letter dated February 2008, the Veteran's sister, 
S. C., described the Veteran as goal-oriented and an 
excellent student before leaving for Vietnam.  Upon 
returning, he had no focus, no drive, no goals, and was 
restless.  She stated the Veteran was angry and hated life.  
She reported that the Veteran moved to Australia and would 
return to the U.S. every six or seven years to visit.  She 
said he lived day by day, with no direction or long term 
goals and that he was having a hard time coping with every 
day situations and life in general.

PTSD

Based on the evidence of record, the Board finds that the 
Veteran has not been diagnosed with PTSD.  The private 
treatment notes are negative for a diagnosis of PTSD.  The 
Board notes that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a).  

The Board notes the only private treatment note to allude to 
PTSD was a private acupuncture and herbal treatment note from 
August 2007 where the doctor transcribed the Veteran's self-
diagnosis of PTSD.  However, a bare transcription of lay 
statements, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional. See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Because the 
examiner did not include in his report any reasons, outside 
of the Veteran's reported diagnosis, explaining his belief 
that the Veteran had a current diagnosis of PTSD, the Board 
finds that his record is not probative as to the diagnosis of 
the Veteran's mental health.

Since the Veteran does not have a diagnosed disability of 
PTSD, it is noted that Congress specifically limits 
entitlement to service-connected disease or injury where such 
cases have resulted in a disability, and in the absence of 
proof of present disability there can be no claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Further. to establish service connection, there must be 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury.  See Hickson, 12 Vet. App. at 253.  The Veteran has 
alleged that in-service stressors occurring while stationed 
in Vietnam have contributed to his claimed PTSD.  The Board 
notes that there are neither medical records showing any 
complaints, findings, or treatment for any psychiatric 
disorders during active duty, nor service records reporting 
any in-service event or occurrence that the Veteran claims as 
a stressor.

The Board observes that the Veteran's claimed in-service 
stressors could not be verified by JSRRC in its June 2008 
report, as noted above.  As there is no independent evidence 
to corroborate the Veteran's statements that he was present 
or in proximity to Graves Registration, or that he witnessed 
a decapitated body while traveling through a local village, 
the occurrence of his claimed in-service stressors cannot be 
verified and service connection for PTSD cannot be 
established.  See 38 C.F.R. § 3.304(f), Doran v. Brown, 6 
Vet. App. 283, 288-89 (1994).  

It is noted that since there is no diagnosis of PTSD and no 
verifiable stressors, the
Board does not need to examine the nexus requirement under 
Hickson, 2 Vet. App. at 253. Accordingly, the Board has 
determined that a claim for service connection for PTSD must 
be denied.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.


REMAND

The Board has carefully considered the assertions that the 
Veteran's friends and family have submitted in supporting 
statements advanced in connection with the appeal.  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994). See also 38 C.F.R. § 3.159(a)(2). In this regard, the 
Court emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation. In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). Further, 
medical professionals have suggested that there may be a 
nexus between the Veteran's period of service in Vietnam and 
the anxiety disorder diagnosed many years later. Given the 
guidelines presented by 38 C.F.R. § 3.159(c)(4), a remand of 
this issue is necessary as follows: 

1.  Copies of all outstanding records of 
treatment received by the veteran for the 
disability at issue from VA and non-VA 
medical providers should be obtained and 
made part of the record.

2.  The Veteran should be afforded a VA 
examination by a psychiatrist in order to 
determine whether he has a chronic 
psychiatric disorder related to his 
period of military service.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis for 
any psychiatric disorder found.  The 
examiner should express an opinion as to 
whether it is more likely, less likely, 
or at least as likely as not that a 
current psychiatric disability had its 
onset in service or is otherwise related 
to service. The examiner should noted 
that no stressor to support a diagnosis 
of PTSD has been verified. A rationale 
for any opinions should be provided.

3.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


